 

EXECUTION VERSION

 

 

TWELFTH AMENDMENT TO
LOAN AND SERVICING AGREEMENT
(Golub Capital BDC Funding LLC)

 

THIS TWELFTH AMENDMENT TO LOAN AND SERVICING AGREEMENT, dated as of June 5, 2014
(this “Amendment”), is entered into by and among GOLUB CAPITAL BDC Funding LLC,
as the Borrower (the “Borrower”), GOLUB CAPITAL BDC, INC., as the Transferor and
the Servicer, the Institutional Lender identified on the signature pages hereto,
WELLS FARGO BANK, N.A., as the Collateral Agent, the Account Bank and the
Collateral Custodian, and WELLS FARGO SECURITIES, LLC, as the Administrative
Agent (in such capacity, the “Administrative Agent”).

 

RECITALS

 

WHEREAS, the above-named parties have entered into that certain Loan and
Servicing Agreement, dated as of July 21, 2011 (as amended, supplemented or
otherwise modified from time to time, the “Agreement”), by and among the
Borrower, the Transferor, the Servicer, each of the Conduit Lenders and
Institutional Lenders from time to time party thereto, each of the Lender Agents
from time to time party thereto, and the Collateral Agent, the Account Bank and
the Collateral Custodian;

 

WHEREAS, pursuant to and in accordance with Section 11.01 of the Agreement, the
parties hereto desire to amend the Agreement in certain respects as provided
herein;

 

NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the undersigned,
intending to be legally bound, hereby agree as follows:

 

SECTION 1. Definitions.

 

Each capitalized term used but not defined herein has the meaning ascribed
thereto in the Agreement.

 

SECTION 2. Amendment.

 

2.1     The definition of “Adjusted Borrowing Value” in Section 1.01 of the
Agreement shall be amended and restated in its entirety as follows:

 

““Adjusted Borrowing Value” means for any Eligible Loan Asset, for any date of
determination, an amount equal to the lowest of: (i) the Outstanding Balance of
such Eligible Loan Asset at such time, (ii) the Advance Date Assigned Value of
such Eligible Loan Asset multiplied by the Outstanding Balance of such Eligible
Loan Asset at such time and (iii) the Assigned Value of such Eligible Loan Asset
at such time multiplied by the Outstanding Balance of such Eligible Loan Asset
at such time; provided that the parties hereby agree that the Adjusted Borrowing
Value of any Loan Asset that is no longer an Eligible Loan Asset shall be zero.
Amounts in excess of (a) $13,250,000 with respect to each of any two (2)
Obligors (including any Affiliate thereof), (b) $10,500,000 with respect to each
of any two (2) additional Obligors (including any Affiliate thereof) and (c)
$9,000,000 in all other instances shall not be included in the Adjusted
Borrowing Value of the applicable Eligible Loan Assets.”

 

 

 

 

2.2     The definition of “Maximum Facility Amount” in Section 1.01 of the
Agreement shall be amended and restated in its entirety as follows:

 

““Maximum Facility Amount” means the aggregate Commitments as then in effect,
which amount shall not exceed $150,000,000; provided that at all times after the
Reinvestment Period, the Maximum Facility Amount shall mean the aggregate
Advances Outstanding at such time.”

 

2.3     The definition of “Minimum Equity Amount” in Section 1.01 of the
Agreement shall be amended and restated in its entirety as follows:

 

““Minimum Equity Amount” means, as of any date of determination, an amount equal
to the greater of (a) $31,500,000 and (b) the sum of the Adjusted Borrowing
Value of all Eligible Loan Assets of the three largest Obligors included in the
Collateral Portfolio.”

 

2.4     Section 2.09 of the Agreement is hereby amended and restated in its
entirety as follows:

 

“Section 2.09 Non-Usage Fee.

 

The Borrower shall pay, in accordance with Section 2.04, pro rata to each Lender
(either directly or through the applicable Lender Agent), a non-usage fee (the
“Non-Usage Fee”) payable in arrears for each Remittance Period, equal to the sum
of the products for each day during such Remittance Period of (i) one divided by
360, (ii) the applicable Non-Usage Fee Rate (as defined below), and (iii) the
aggregate Commitments minus the Advances Outstanding on such day (such amount,
the “Unused Portion”). The Non-Usage Fee Rate (the “Non-Usage Fee Rate”) shall
be equal to, except as provided in clauses (1), (2), (3), (4), (5), and (6)
below, (i) 0.50% on any Unused Portion up to or equal to the first $60,000,000
of such Unused Portion and (ii) 2.00% on any Unused Portion in excess of the
first $60,000,000:

 

(1)     for the period from (and including) July 10, 2013 through (and
excluding) September 18, 2013, (i) 0.50% on any Unused Portion up to or equal to
the first $40,000,000 of such Unused Portion and (ii) 2.00% on any Unused
Portion in excess of the first $40,000,000;

 

(2)     for the period from (and including) September 18, 2013 through (and
excluding) October 18, 2013, 0.50%;

 

2

 

 

(3)     from (and including) October 18, 2013 through (and excluding)
October 31, 2013, (i) 0.50% on any Unused Portion up to or equal to the first
$70,000,000 of such Unused Portion and (ii) 2.00% on any Unused Portion in
excess of the first $70,000,000;

 

(4)      for the period from (and including) October 31, 2013 through (and
excluding) November 18, 2013, (i) 0.50% on any Unused Portion up to or equal to
the first $130,000,000 of such Unused Portion and (ii) 2.00% on any Unused
Portion in excess of the first $130,000,000,

 

(5) for the period from (and including) November 18, 2013 through (and
excluding) June 5, 2014, (i) 0.50% on any Unused Portion up to or equal to the
first $100,000,000 of such Unused Portion and (ii) 2.00% on any Unused Portion
in excess of the first $100,000,000, and

 

(6) for the period from (and including) June 5, 2014 through (and excluding)
December 5, 2014, 0.50% on any Unused Portion.

 

The Commitment of Wells Fargo Bank, N.A. on the cover page and Annex A to the
Agreement shall be amended and restated as “$150,000,000”.

 

2.3     The Administrative Agent hereby approves the Golub Capital BDC CLO 2014
LLC as an “Existing Golub BDC CLO” and such CLO is hereby added to Schedule II.

 

SECTION 3. Waiver and Consent.

 

In connection with the closing of the Golub Capital BDC CLO 2014 LLC term CLO
securitization transaction on June 5, 2014, the Borrower will dividend to the
Transferor Loan Assets pursuant to Section 2.07(g). The Borrower hereby
requests, and by signing below the Administrative Agent and each Institutional
Lender hereby consents, that (i) the five Business Day prior written notice
requirement to the effectuation of a Lien Release Dividend is waived for the
June 5, 2014 Lien Release Dividend (it being understood that the Administrative
Agent’s signature on the related Notice and Request for Consent shall signify
the acceptance by the Administrative Agent of sufficient notice), (ii) the June
5, 2014 Lien Release Dividend shall be permitted even though the Outstanding
Balance of all Loan Assets released pursuant to Section 2.07(g) exceeds the
limitation (specified in Section 2.07(f) and of the Agreement and Section 6.04
of the Purchase and Sale Agreement) restricting releases to 20% of the Net
Purchased Loan Balance (it being understood that such Loan Assets subject to the
June 5, 2014 Lien Release Dividend shall be treated as if sold to an Existing
Golub BDC CLO) and (iii) in connection with the redetermination of the
eligibility of the Loan Assets remaining in the Collateral Portfolio following
the June 5, 2014 Lien Release Dividend, the remaining Loan Assets shall not
require new Approval Notices from the Administrative Agent. This waiver and
consent is only applicable to the June 5, 2014 Lien Release Dividend and shall
not apply to any future Lien Release Dividend.

 

3

 

 

SECTION 4. Agreement in Full Force and Effect as Amended.

 

Except as specifically amended hereby, all provisions of the Agreement shall
remain in full force and effect. This Amendment shall not be deemed to expressly
or impliedly waive, amend or supplement any provision of the Agreement other
than as expressly set forth herein and shall not constitute a novation of the
Agreement.

 

SECTION 5. Representations and Warranties.

 

The Borrower hereby represents and warrants as of the date of this Amendment as
follows:

 

(a)     this Amendment has been duly executed and delivered by it;

 

(b)     this Amendment constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting the enforcement of creditors’ rights generally or by
general principles of equity; and

 

(c)     there is no Event of Default, Unmatured Event of Default, or Servicer
Termination Event that is continuing or would result from entering into this
Amendment.

 

SECTION 6. Conditions to Effectiveness.

 

The effectiveness of this Amendment is subject to receipt by the Administrative
Agent of executed counterparts (or other evidence of execution, including
facsimile signatures, satisfactory to the Administrative Agent) of this
Amendment.

 

SECTION 7. Miscellaneous.

 

(a)     This Amendment may be executed in any number of counterparts (including
by facsimile), and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement.

 

(b)     The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.

 

(c)     This Amendment may not be amended or otherwise modified except as
provided in the Agreement.

 

(d)     The failure or unenforceability of any provision hereof shall not affect
the other provisions of this Amendment.

 

4

 

 

(e)     Whenever the context and construction so require, all words used in the
singular number herein shall be deemed to have been used in the plural, and vice
versa, and the masculine gender shall include the feminine and neuter and the
neuter shall include the masculine and feminine.

 

(f)     This Amendment represents the final agreement between the parties only
with respect to the subject matter expressly covered hereby and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
between the parties. There are no unwritten oral agreements between the parties.

 

(g)     THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

[Remainder of Page Intentionally Left Blank]

  

5

 

 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first
written above.

 

BORROWER: GOLUB CAPITAL BDC FUNDING LLC       By: Golub Capital BDC, Inc.,    
its designated manager       By: /s/ Ross A. Teune     Name: Ross A. Teune    
Title:   Chief Financial Officer and Treasurer     THE TRANSFEROR AND SERVICER:
GOLUB CAPITAL BDC, INC.       By: /s/ Ross A. Teune     Name: Ross A. Teune    
Title:   Chief Financial Officer and Treasurer     THE COLLATERAL AGENT, ACCOUNT
BANK AND COLLATERAL CUSTODIAN: WELLS FARGO BANK, N.A.       By: /s/ Michael Roth
    Name: Michael Roth     Title:   Vice President

 

[Signatures Continue on the Following Page] 

 

 S-1Twelfth Amendment to LSA

 

 

ADMINISTRATIVE AGENT: WELLS FARGO SECURITIES, LLC       By: /s/ Matt Jensen    
Name: Matt Jensen     Title:  Vice President     THE INSTITUTIONAL LENDER: WELLS
FARGO BANK, N.A.       By: /s/ Kevin Sunday     Name: Kevin Sunday    
Title:   Managing Director

 

 S-2Twelfth Amendment to LSA

 

